Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-12, 14, 17-34, 36, 39, 41-50, 52, 54-55, 58, 63-66, and 69-70 were canceled. 
Claims 3-4, 8, 15, 35, 37-38, 40, 51, 53, 56-57, 59-60, and 67 were amended. 
Claims 71-72 were added.
Claims 1-10, 13, 15-16, 35, 37-38, 40, 51, 53, 56-57, 59-62, 67-68, and 71-72 are pending and under consideration. 


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 13, 15-16, 35, 37-38, 40, 51, 53, 56-57, 59, 67, and 71-72  drawn to an activatable antibody comprising VH and VL, wherein the N-terminus of the VH is fused to a first polypeptide shield moiety (S1), and the N-terminus of the VL is fused to a second polypeptide shield moiety (S2), wherein association of S1 with S2 blocks binding of the antigen binding domain to its target.
Group II, claim(s) 60-62 drawn to a vector, a host cell, and a method of preparing an activatable antibody comprising VH and VL, wherein the N-terminus of the VH is fused to a first polypeptide shield moiety (S1), and the N-terminus of the VL is fused to a second polypeptide shield moiety (S2), wherein association of S1 with S2 blocks binding of the antigen binding domain to its target.
Group III, claim(s) 68 drawn to a method of treating a disease in an individual, comprising administering to the individual an effective amount of the pharmaceutical composition comprising an activatable antibody comprising VH and VL, wherein the N-terminus of the VH is fused to a first polypeptide shield moiety (S1), and the N-terminus of the VL is fused to a second polypeptide shield moiety (S2), wherein association of S1 with S2 blocks binding of the antigen binding domain to its target.
 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking groups I-III appears to be an activatable antibody comprising VH and VL, wherein the N-terminus of the VH is fused to a first polypeptide shield moiety (S1), and the N-terminus of the VL is fused to a second polypeptide shield moiety (S2), wherein association of S1 with S2 blocks binding of the antigen binding domain to its target. However, WO2012/025525 (hereinafter WO ‘525; PTO-892) teaches an activatable bispecific antibodies that may be activated by tumor or inflammation specific proteases (abstract). WO ‘525 teaches that VH of the first antibody is fused via a linker to the second antibody and VL of the first antibody is fused via a linker to the second antibody 
Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Claims of Group I are directed to two patentably distinct species of an activatable antibodies as claimed in instant claims 1 and 16. One species is an activatable antibody comprising VH and VL, wherein the N-terminus of the VH is fused to a first polypeptide shield moiety (S1), and the N-terminus of the VL is fused to a second polypeptide shield moiety (S2), wherein association of S1 with S2 blocks binding of the antigen binding domain to its target as claimed in instant claim 1. The other species further comprises a first association moiety (B) and a second association moiety (C), wherein B and C do not associate to form a second antigen binding domain as claimed in instant claim 16.
 Applicant must elect a single species of an activatable antibody. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species of activatalbe antibodies as claimed are comprised of distinct structures.  Applicant is required, in reply to this action, to elect a single species of an activatable antibody to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHEOM-GIL CHEONG/           Examiner, Art Unit 1643     

/Brad Duffy/           Primary Examiner, Art Unit 1643